DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 – 9, and 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN103707600 to Aoki et al. in view of US 6,908,668 to Hanada et al.  For the purposes of further examination, citations for Aoki et al. are taken from the English-language abstract and machine translation of the document obtained from the European Patent Office.
Regarding Claims 1, 7, and 8.  Aoki et al. teaches a polyolefin/polymer-based foam composition (Abstract; Example 1).  The composition comprises a polyolefin resin/polymer and 2 to 25 mass% of filler particles (Page 3, Paragraph 8).  The fillers have an average primary particle size of 3 to 20 micrometers (Page 9, Paragraphs 3 and 5).  The filler used in the inventive examples specifically has a D50 particle size of 3 to 4 micrometers (Page 18, Paragraphs 7 – 8).
Aoki et al. teaches the filler particles may be an inorganic material such as titanium oxide, calcium carbonate, or mica but does not expressly set forth one of the instantly claimed species as an additional suitable species of filler particle.  However, Hanada et al. also teaches a foamed polyolefin material in which suitable inorganic fillers include titanium oxide, calcium carbonate, mica, magnesium hydroxide, calcium sulfate*, barium sulfate*, and magnesium sulfate* (asterisk denotes compound is a species of alkaline earth metal sulphate) (Column 8, Lines 11 – 23).  Aoki et al. and Hanada et al. are analogous art as they are from the same field of endeavor, namely polyolefin foams.  Before the effective filing date of the instantly claimed invention, it 
Regarding Claim 4.  Aoki et al. teaches the polyolefin/polymer-based foam composition of Claim 1 having a thickness ranging from more preferably 0.3 to 2.0 mm (300 to 2000 microns) (Page 12, Paragraph 5)  (Abstract).
Regarding Claim 9.  Aoki et al. teaches the polyolefin/polymer-based foam composition of Claim 1 wherein the polymer is present in a greater weight amount than any other component of the polymer-based foam composition in Example 1 of the reference (see Page 22).
Regarding Claim 11. Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to average cell size in the vertical and width directions of the foam.  However, Aoki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an average cell size in the vertical In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 12.  Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the ratio of average cell size in the vertical and width directions of the foam prepared.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Aoki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with a ratio of average cell size in the vertical and In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 13.  Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Aoki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an Nf value in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical f value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 14.  Aoki et al. teaches the polymer-based foam composition of Claim 1 is produced via an extrusion process (Page 22, Last Paragraph).
Regarding Claim 15.  Aoki et al. teaches the polymer-based foam composition of Claim 1.  The foam composition may be formed into a foam using a gaseous blowing agent to form a sheet/film (Example 1 detailed on Pages 22 - 23 of the machine translation), i.e. a blown film process.
Regarding Claim 16.  Aoki et al. teaches a method of manufacturing a protective packaging good comprising incorporating the polymer-based foam composition of Claim 1 therein (Abstract).
Regarding Claim 17. Aoki et al. teaches the polymer-based foam composition of Claim 1.  Aoki et al. teaches the polymer-based foam composition is formed by a 
Regarding Claim 18.  Aoki et al. teaches the polymer-based foam composition of Claim 1, wherein the foaming agent may be nitrogen (Pages 15 – 16).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN103707600 to Aoki et al. in view of US 6,908,668 to Hanada et al.  For the purposes of further examination, citations for Aoki et al. are taken from the English-language abstract and machine translation of the document obtained from the European Patent Office.
Regarding Claim 2.  Aoki et al. teaches a polyolefin/polymer-based foam composition (Abstract; Example 1).  The composition comprises a polyolefin resin/polymer and 2 to 25 mass% of filler particles (Page 3, Paragraph 8).  The fillers have an average primary particle size of 3 to 20 micrometers (Page 9, Paragraphs 3 and 5).  The filler used in the inventive examples specifically has a D50 particle size of 3 to 4 micrometers (Page 18, Paragraphs 7 – 8).
Aoki et al. teaches the filler particles may be an inorganic material such as titanium oxide, calcium carbonate, or mica but does not expressly set forth one of the instantly claimed species as an additional suitable species of filler particle.  However, 
Aoki et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Aoki et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an Nf value in the instantly claimed range is f value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  

Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicant argues that the applied references fail to teach the subject matter of instant Claims 1 and 2.  The Office does agree that CN103707600 to Aoki et al. no longer anticipates Claim 1 and US 2004/0006149 to Handa et al. no longer anticipates Claim 2.  However, it is the Office’s position that the combination of Aoki et al. with newly discovered US 6,908,668 to Hanada et al. renders obvious amended Claims 1 and 2, as well as all of the pending dependent claims, for the reasons detailed in the new grounds of rejection under 35 U.S.C. 103 above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764